DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 12/04/2021.  As directed by the amendment claim  2  is canceled, claim-1 is amended. Claims 1, 3-22 are currently pending.

EXAMINER’S AMENDMENT
Applicant’s representative John K Shimmick  was called for an interview on 01/11/2022 to discuss possible Examiner's amendments as follows: 
Add some structural features of the apparatus as recited in dependent claims 4 & 7 into independent claim-1. 
Cancel claim-17 which is dependent from claim-16, and does not recite any further limitation. 
Cancel claim-19 the subject matter of which is very similar to that of claim-18.
Change the dependency of claim-21 from claim-19 to claim-18.
Applicant agreed with those proposal, and decided to draft the amendments for avoiding  any unintended antecedent basis.
Applicant amended the claim-1 as per the discussion, and cancelled claims 4, 7, 17 and 19, also amended claims 4, 8-10 & 21 to change the dependencies.

A copy of the Examiner’s amendment is attached with this office action for record, the name of the attached file is: 16551475- Examiner_Amendment.pdf.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims: 1 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record (US 2006/0224146 A1) by Lin discloses an apparatus which uses laser energy for localized heating an area of the sclera outside the limbus of an eye for loosening or softening that area. 
Another prior art (US 2002/0173777 A1) by Sand teaches a system for treatment of ocular collagen connective tissue, wherein energy from a source is directed along the portion of the connective tissue to cause longitudinal shrinkage in the length of the  connective tissue, specifically towards the area of scleral spur, where the base of the V-shaped bundles of longitudinal ciliary muscle originates from the ciliary tendon, in order to shrink the ciliary muscle tendon. 
However, Lin or Sand does not disclose or suggest: for softening the sclera,  energy is applied between the lens equator and an insertion of posterior zonule into an ora-serrata of the eye.  
Lin or Sand also does not teach or suggest the apparatus uses a cooling structure which is specifically shaped for contacting a conjunctiva of the eye.
Other prior arts of record also do not teach or suggests those limitations, for those reasons the claims are deemed to be allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2001/0016736 A1) by Lin. discloses a method of treating presbyopia which uses various lasers to remove a portion of the scleral tissue to increase the accommodation of the ciliary mussel by the increasing the flexibility in the laser-ablated areas. Wherein the filled-in gap in the sclera area will cause the underlying ciliary body becomes more flexible, this will allow the ciliary body to contract or expand the zonular fiber connected to the lens for adjusting the lens curvature. 
(US  8663206 B2) by Schachar discloses a segmented scleral expansion band adapted for implantation within or fastening to a segment of the sclera of an eye lying outside of and adjacent to the ciliary body of the eye, the expansion increases the effective working distance of the ciliary muscle, and thereby increases the force that it can exert when it contracts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/
Supervisory Patent Examiner
Art Unit 3792